    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 1 of 65




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DONNA LaFEVER,

                    Plaintiff,

              -v-                      3:17-CV-1206

BRANDON CLARKE, DANIEL
J. SHEEHAN, ERNEST R.
CUTTING, JR., ED WHITE,
CRAIG HACKETT, TRACY
ROTUNDO, and ALLEESHA
SHOPA,

                    Defendants.

--------------------------------

APPEARANCES:                           OF COUNSEL:

W. ANDREW MCCULLOUGH,                  WILLIAM A.
   ATTORNEY AT LAW                       MCCULLOUGH, ESQ.
Attorneys for Plaintiff
6885 South State Street, Suite 200
Midvale, UT 84047

JOHNSON LAWS, LLC                      GREGG T. JOHNSON, ESQ.
Attorneys for Defendants Brandon       APRIL J. LAWS, ESQ.
   Clarke and Daniel J. Sheehan        COREY A. RUGGIERO, ESQ.
646 Plank Road, Suite 205              LORAINE CLARE JELINEK, ESQ.
Clifton Park, NY 12065
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 2 of 65




OFFICE OF FRANK W. MILLER                    FRANK W. MILLER, ESQ.
Attorneys for Defendants Brandon             CHARLES C. SPAGNOLI, ESQ.
   Clarke, Daniel J. Sheehan, Ernest
   R. Cutting, Jr., Ed White, Craig
   Hackett, Tracy Rotundo, and
   Alleesha Shopa
6575 Kirkville Road
East Syracuse, NY 13057

DAVID N. HURD
United States District Judge




                                       -2-
      Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 3 of 65




                                      TABLE OF CONTENTS

I. INTRODUCTION .......................................................................................... 4
II. BACKGROUND ........................................................................................... 7
    A. Arrest at the Hotel .....................................................................................7
    B. Booking at the Police Station ....................................................................9
    C. Intake at the County Jail........................................................................ 12
III. LEGAL STANDARDS ............................................................................. 13
    A. Summary Judgment................................................................................ 13
    B. Qualified Immunity................................................................................. 14
IV. DISCUSSION ............................................................................................ 16
    A. Threshold Matters ................................................................................... 17
     1. The City Defendants’ Statement of Facts ............................................. 17
        2. The County Defendants’ Statement of Facts .................................... 21
            i. Paragraph Nine .............................................................................. 21
            ii. Paragraphs Twelve Through Sixteen ........................................... 24
            iii. Paragraphs Eighteen and Nineteen ............................................ 31
        3. LaFever’s Declarations ....................................................................... 34
        4. The Video Evidence ............................................................................ 35
    B. The Merits ............................................................................................... 37
        1. The City Defendants ........................................................................... 37
            i. False Arrest ..................................................................................... 40
            ii. Excessive Force .............................................................................. 44
        2. The County Defendants ...................................................................... 50
            i. Remaining Claims .......................................................................... 51
                 a. The Jail Intake Video ............................................................... 51
                 b. The Decontamination Shower .................................................. 57
                 c. The Strip Search ....................................................................... 60
                 d. Municipal Liability ................................................................... 61
        3. The Remaining Doe ............................................................................ 64
V. CONCLUSION ........................................................................................... 64


                                                       -3-
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 4 of 65




                MEMORANDUM-DECISION and ORDER

I. INTRODUCTION

   On October 31, 2017, plaintiff Donna LaFever (“LaFever” or “plaintiff”)

filed this 42 U.S.C. § 1983 action against defendants City of Norwich, New

York (“Norwich” or the “City”), Norwich Police Chief Rodney V. Marsh (“Chief

Marsh”), Norwich Police Officer Brandon Clarke (“City Officer Clarke”),

Norwich Police Officer Daniel Sheehan (“City Officer Sheehan”), and a group

of John and Jane Does (the “Does”) employed by the Chenango County (the

“County”) Sheriff’s Office at the County Jail (the “County Jail” or the “Jail”).

   LaFever’s complaint alleged that City Officer Clarke and City Officer

Sheehan used excessive force while falsely arresting her at the Howard

Johnson’s Hotel in Norwich, New York. Dkt. No. 1. The complaint further

alleged that the Does used excessive force when they took custody of her at

the County Jail. Id.

   On December 6, 2017, LaFever amended her complaint to add County

Sheriff Ernest R. Cutting, Jr. (“Sheriff Cutting”) as a named defendant. Dkt.

No. 5. Thereafter, plaintiff amended her complaint to identify four of the

Does: County Jail Corrections Officers Craig Hackett (“County Officer

Hackett”), Tracy Rotundo (“County Officer Rotundo”), Ed White (“County

Officer White”), and Alleesha Shopa (“County Officer Shopa”). Second Am.

Compl., Dkt. No. 34. A single Doe defendant remained unidentified. Id.

                                       -4-
      Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 5 of 65




   LaFever’s nine-count second amended complaint asserts § 1983 claims

against City Officers Clarke and Sheehan for false arrest and imprisonment

(Second Cause of Action), unreasonable search and seizure (Third Cause of

Action), and excessive force (Fifth Cause of Action). The second amended

complaint also asserts § 1983 claims against County Officers Hackett,

Rotundo, White, Shopa, and the Doe for false arrest and imprisonment

(Second Cause of Action), excessive force (Fourth Cause of Action), and a

violation of her rights to due process and equal protection (Seventh Cause of

Action). Finally, the second amended complaint asserts § 1983 municipal

liability claims against the City and the County (Eighth Cause of Action). 1

   On May 3, 2019, LaFever moved for partial summary judgment under

Federal Rule of Civil Procedure (“Rule”) 56. Dkt. No. 71. 2 According to

plaintiff, surveillance video from the receiving area of the County Jail

establishes that the conduct of County Officers Hackett, Rotundo, White,

Shopa, and the Doe amounts to excessive force as a matter of law. Dkt. No.




   1 In her First Cause of Action, LaFever improperly asserts a freestanding claim for relief under
42 U.S.C. § 1983. Second Am. Compl. ¶¶ 55-62. Plaintiff also skips a Sixth Cause of Action entirely;
instead, she labels two sequential causes of action as her “Eighth.” Compare id. ¶¶ 112-15 (Eighth
Cause of Action), with id. ¶¶ 116-20 (Eighth Cause of Action). The second of these “eighth” causes of
action is just asking for damages and is better understood as part of the operative pleading’s ad
damnum clause.

   2 LaFever initially filed this motion on February 6, 2019, Dkt. No. 57, but it was denied without
prejudice to renew because she had failed to comply with the Local Rules governing dispositive
motion practice in this District, Dkt. No. 70.

                                                -5-
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 6 of 65




71-4. Plaintiff further argues that she is entitled to summary judgment on

her municipal liability claim against the County. Id.

   On June 28, 2019, the City, Chief Marsh, City Officer Clarke, and City

Officer Sheehan (collectively the “City defendants”) moved for summary

judgment on all of the claims LaFever asserted against them. Dkt. No. 79.

According to the City defendants, other video evidence and testimony from

the hotel’s manager conclusively establishes that both officers acted

reasonably in arresting plaintiff after she pushed and shoved them and

refused to leave the hotel. Dkt. No. 79-14.

   On June 30, 2019, Sheriff Cutting and County Officers Hackett, Rotundo,

White, and Shopa (collectively the “County defendants”) also moved for

summary judgment on all of the claims LaFever asserted against them. Dkt.

No. 80. According to the County defendants, they acted reasonably in using a

modest degree of force on her at the County Jail because she was physically

resistant and ignored commands to drop an unknown object. Dkt. No. 80-16.

   On August 20, 2019, LaFever stipulated to the discontinuance of her

claims against the City and Chief Marsh. Dkt. No. 87. The remaining

matters have been fully briefed and will be considered on the basis of the

submissions without oral argument.




                                      -6-
      Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 7 of 65




II. BACKGROUND

   LaFever is a California resident who, during the time period relevant

here, was engaged to Ronald Busbee (“Busbee”). Second Am. Compl. ¶¶ 1,

10. Plaintiff and her fiancé had come to New York to visit relatives in

Chenango County. See County Defs.’ Rule 7.1(a)(3) Statement (“County

Facts”), Dkt. No. 80-2 ¶ 1. They stayed in Room 204 at the Howard Johnson’s

Hotel, which is located at 75 North Broad Street in Norwich. City Defs.’ Rule

7.1(a)(3) Statement (“City Facts”), Dkt. No. 79-15 ¶¶ 2–3.

   On November 30, 2015, LaFever and her fiancé were scheduled to check

out of the hotel room. City Facts ¶ 3. They had not booked another

night. Id. ¶ 4. For some reason, though, plaintiff called hotel manager

Katherine Babcock (“Babcock”) and told her that she refused to leave the

hotel room. 3 Id. ¶¶ 1, 6–7. The conversation got heated, plaintiff continued

to refuse to vacate the room, and eventually she told Babcock to “call the

cops.” Id. ¶¶ 7–9.

   A. Arrest at the Hotel

   Hotel management called LaFever’s bluff. They telephoned the Norwich

Police Department (“Norwich PD”) and requested assistance with “a guest



   3 According to plaintiff, this was the hotel’s mistake—they’d double-booked the room. LaFever
County Dep., Ex. B to White Aff., Dkt. No. 80-10 at 61:3–61:13. Plaintiff testified that Babcock
offered to move her to a different room in the hotel, but plaintiff refused because her room had “a
jacuzzi” and other “amenities that we wanted.” Id. at 64:16–64:23.

                                                 -7-
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 8 of 65




refusing to vacate the hotel room after her scheduled stay had expired.” City

Facts ¶¶ 10–12. City Officer Clarke and City Officer Sheehan responded to

the hotel’s call for help. Id. ¶ 13. The two officers showed up in uniform and

a marked Norwich PD police cruiser. Id. ¶¶ 14–15.

   Babcock led the officers to LaFever’s hotel room. City Facts ¶ 16. City

Officer Clarke knocked on the door and requested identification from

plaintiff. Id. ¶¶ 17–18. Plaintiff refused to provide any; instead, she shut the

door on City Officer Clarke. Id. ¶¶ 21–22. Plaintiff then began arguing with

the officers through the hotel room door, telling them that her refusal to leave

the hotel was “none of your business.” Id. ¶¶ 23–24.

   After some back and forth, LaFever opened the door to the hotel room and,

ignoring the officers, began talking directly to Babcock in a “raised”

voice. City Facts ¶¶ 25–26. City Officer Clarke gave plaintiff “multiple

orders” to vacate the room. Id. ¶ 27. Plaintiff ignored him. Id. ¶ 28.

   LaFever soon turned her attention away from Babcock and toward City

Officer Clarke, addressing him in an “aggressive manner.” City Facts ¶ 30.

With the two officers still standing in the doorway to the hotel room, plaintiff

tried multiple times to push past them. Id. ¶¶ 31–35. On her second

attempt, plaintiff shoved City Officer Clarke on his right side. Id. ¶¶ 36–37.

   The two officers decided to arrest LaFever for harassment based on the

physical contact she had made with City Officer Clarke. City Facts ¶ 38.

                                      -8-
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 9 of 65




They told plaintiff she was under arrest. Id. ¶ 38. Then they tried to put her

in handcuffs. Id. ¶ 39. Plaintiff resisted. Id. ¶¶ 40–41. She punched and

kicked City Officer Clarke. Id. ¶¶ 42–43, 46–47. She also thrashed her body

around and flailed her arms and legs. Id. ¶¶ 44–45. Both officers directed

her to calm down, but she continued to resist. Id. ¶¶ 48–54. Plaintiff

screamed obscenities and made statements that both officers perceived as

threatening. Id. ¶¶ 55–57.

   Eventually, the two officers managed to place LaFever in handcuffs. City

Facts ¶¶ 58. But she continued to resist as they tried to escort her to the

police cruiser. Id. ¶ 58. Plaintiff refused to walk, leaned her body against the

police car, and tried to prevent City Officer Clarke from putting her in the

backseat of the vehicle. Id. ¶¶ 59–62. Babcock, the hotel manager, witnessed

these events, id. ¶¶ 63–64, but Busbee, plaintiff’s fiancé, did not arrive until

after the incident had ended, id. ¶¶ 65–66.

   B. Booking at the Police Station

   After they got her into the police car, City Officers Clarke and Sheehan

transported LaFever to the Norwich police station so they could complete

some paperwork about the arrest. See City Facts ¶¶ 71–72, 77. Plaintiff

made “alarming” and “threatening” statements to the officers during this

trip. Id. ¶¶ 71–74. Surveillance camera footage offered by the City

defendants shows that plaintiff was taken inside the police station and

                                       -9-
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 10 of 65




handcuffed to a chair in an open booking area. Ex. A to Jelinek Decl., Dkt.

No. 79-1 (“Police Station Booking Video” or the “Booking Video”)

(conventionally filed with the Court).

    LaFever did not have any obvious injuries as a result of her arrest. City

Facts ¶¶ 75–76; see also Police Station Booking Video. And plaintiff never

requested medical attention or claimed that she was injured while she was in

Norwich PD’s custody. City Facts ¶¶ 114–15. However, the Booking Video

does show plaintiff acting in an agitated manner. Id. ¶¶ 80–98; see generally

Police Station Booking Video.

    For instance, the footage shows LaFever almost immediately begin

arguing with the duty officer, launching into an extended recitation of her

version of events and an explanation of why she is innocent. Police Station

Booking Video at 12:26:45–12:27:10, 12:28:13–12:38:40. 4 At one point,

plaintiff stands on the chair and performs some kind of extended stretching

exercise. Id. at 12:27:49–12:28:08.

    After an officer adjusts LaFever’s handcuffs, she calms down and begins

answering questions about her pedigree information. See Police Station

Booking Video at 12:38:40. Importantly, though, plaintiff refuses the officer’s

request to hand over a small crystal necklace because she does “witchcraft”



    4 The Booking Video has a hardcoded timestamp that differs from the runtime of the media file
itself. The specific timestamp citations found in this opinion are to the former.

                                                 - 10 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 11 of 65




and believed “demons [would] come” if she gave it up. City Facts ¶ 99.

However, plaintiff did not tell anyone that it was a religious symbol or

discuss her religious affiliation with the officers. Id. ¶¶ 101–02.

    When the duty officer leaves the booking area, the Police Station Booking

Video shows LaFever slip out of her handcuffs and begin doing handstands

against the wall. See, e.g., Booking Video at 12:50:45. She also does a split

and performs some yoga moves. Id. at 12:51:25. She eventually tries to leave

the booking area, but finds the door is locked. Id. at 12:51:50. Unable to

leave, she writes some messages on the dry-erase whiteboard hanging on the

wall. 5 Id. at 12:53:02. Finally, two officers return and handcuff plaintiff

more securely to a nearby chair. Id. at 12:56:49–12:57:07.

    LaFever’s detention at the Norwich police station lasted about an

hour. See generally Police Station Booking Video. The officers charged

plaintiff with second-degree harassment for making physical contact with

City Officer Clarke. City Facts ¶ 105. Thereafter, the officers left the

booking area with plaintiff and transported her to an arraignment proceeding

before Norwich City Judge James E. Downey. Id. ¶ 106. Plaintiff continued

to be uncooperative and physically combative. Id. ¶ 103. Judge Downey

remanded plaintiff to the County Jail. Id. ¶ 107. Plaintiff’s “defiant and



    5 The City defendants have included as an exhibit a picture of the text on the whiteboard, which
reads as “the officer will c me in his dream . .”. Ex. G to Jelinek Decl., Dkt. No. 79-9.

                                                  - 11 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 12 of 65




combative behavior continued” as City Officer Sheehan transported her to the

Jail in his police cruiser. Id. ¶¶ 108–09.

   C. Intake at the County Jail

   Norwich PD had phoned ahead to County Officer Hackett to warn him

that LaFever “was being uncooperative and that she had an unknown object

in her hand.” County Facts ¶ 9. Upon arrival, County Officers Hackett,

Rotundo, White, and Shopa forcefully removed plaintiff from the

vehicle. County Facts ¶ 13; Ex. 2 to Pl.’s Mot. for Summ. J., Dkt. No. 71-6

(“Jail Intake Video”) (conventionally filed with the Court).

   LaFever tried to pull away from the County Officers and refused

commands to drop the object in her hands. County Facts ¶ 13. The County

Officers took plaintiff down to the ground. Id. ¶ 13. Because she continued

to refuse their commands, County Officer Hackett “applied a one second burst

of chemical agent to [plaintiff’s] head area.” Id. ¶ 14. Plaintiff finally

dropped the object, which turned out to be the crystal necklace that she had

refused to give up at the Norwich police station. Id.

   Thereafter, County Officers Shopa and Rotundo escorted LaFever inside

the Jail and searched her for contraband. County Facts ¶ 17. They took

plaintiff to the shower area for “decontamination from exposure to the

chemical agent.” Id. ¶ 18. Plaintiff was also strip-searched. Id. ¶ 20.



                                       - 12 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 13 of 65




   Finally, LaFever was taken to a holding cell, where she was seen by Nurse

Locke. County Facts ¶ 22. Plaintiff had no apparent injuries and did not

report any injuries or medical problems to Nurse Locke. Id. ¶ 23. Plaintiff

was eventually released on bail. Id. ¶ 24. She later pleaded guilty to

second-degree harassment. City Facts ¶ 110.

III. LEGAL STANDARDS

   A. Summary Judgment

   The entry of summary judgment is warranted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” FED. R. CIV. P. 56(a). An issue of fact is

material for purposes of this inquiry if it “might affect the outcome of the suit

under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). And a dispute of material fact is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

   In assessing whether there are any genuine disputes of material fact,

“a court must resolve any ambiguities and draw all inferences from the facts

in a light most favorable to the nonmoving party.” Ward v. Stewart, 286 F.

Supp. 3d 321, 327 (N.D.N.Y. 2017) (citation omitted). Summary judgment is

inappropriate where a “review of the record reveals sufficient evidence for a

rational trier of fact to find in the [non-movant’s] favor.” Treglia v. Town of

Manlius, 313 F.3d 713, 719 (2d Cir. 2002) (citation omitted).

                                      - 13 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 14 of 65




   B. Qualified Immunity

   The doctrine of qualified immunity shields defendants from liability for

damages “insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).

   Under the two-step framework articulated by the Supreme Court in

Saucier v. Katz, 533 U.S. 194 (2001), to defeat qualified immunity a plaintiff

must show that (1) the official violated a statutory or constitutional right

(2) that was “clearly established” at the time of the challenged

conduct. Francis v. Fiacco, 942 F.3d 126, 139 (2d Cir. 2019).

   As the Third Circuit has explained, “the most helpful approach is to

consider the constitutional question as being whether the officer made a

reasonable mistake of fact, while the qualified immunity question is whether

the officer was reasonably mistaken about the state of the law.” Curley v.

Klem, 499 F.3d 199, 214 (3d Cir. 2007).

   Importantly, though, in Pearson v. Callahan, 555 U.S. 223 (2009), the

Supreme Court held that the lower courts can “exercise their sound discretion

in deciding which of the two prongs of the qualified immunity analysis should

be addressed first in light of the circumstances in the particular case at

hand.” Id. at 236. In other words, since Pearson was decided “lower courts

                                      - 14 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 15 of 65




have had the option to proceed directly to step two of the analysis and, if they

find that qualified immunity applies, avoid the unnecessary litigation of

constitutional issues at step one.” Francis, 942 F.3d at 237 (cleaned up).

   At this second step, “[a] right is clearly established when the contours of

the right are sufficiently clear that a reasonable official would understand

that what he is doing violates that right.” Dancy v. McGinley, 843 F.3d 93,

106 (2d Cir. 2016) (cleaned up).

   To be clearly established, the rule must be “settled law,” which means it is

dictated by a “controlling authority” or a “robust consensus of cases of

persuasive authority.” Wesby, 138 S. Ct. at 589 (cleaned up). This “clearly

established” standard also requires the settled law to be “particularized” to

the facts of the case. White v. Pauly, 137 S. Ct. 548, 552 (2017).

   Saucier's step two inquiry has proven challenging in practice. See, e.g.,

Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir. 2019) (“The second

question—whether the officer violated clearly established law—is a doozy.”);

Stephenson v. Doe, 332 F.3d 68, 80 n.15 (2d Cir. 2003) (“Qualified immunity

is a difficult concept; it looks to the reasonableness of an officer's belief that

he acted lawfully after the officer is found to have been unreasonable in his

conduct.”).

   To help sharpen the analysis, courts often break the second prong down

into a pair of separate considerations: (a) whether the defendant's action

                                        - 15 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 16 of 65




violated clearly established law and, even if it did, (b) whether it was

objectively reasonable for the defendant to believe that his action was

nevertheless lawful at the time. Garcia v. Does, 779 F.3d 84, 92 (2d Cir.

2015); see also Taravella v. Town of Wolcott, 599 F.3d 129, 134 (2d Cir. 2010)

(framing the latter component of this inquiry as “whether a reasonable

official would reasonably believe his conduct did not violate a clearly

established right”).

   Put differently, “if officers of reasonable competence could disagree on the

legality of the action at issue in its particular factual context,” the officer is

still entitled to qualified immunity. Dancy, 843 F.3d at 106 (cleaned up); see

also Philip v. Cronin, 537 F.3d 26, 34 (1st Cir. 2008) (“[E]ven if a

constitutional right is clearly established, the defendant is entitled to

qualified immunity so long as a reasonable official in [the defendant's]

position could believe, albeit mistakenly, that his conduct did not violate the

[law].”).

IV. DISCUSSION

   There are three motions pending: (1) the City defendants’ motion for

summary judgment; (2) the County defendants’ motion for summary

judgment; and (3) LaFever’s motion for partial summary judgment.

   “Where, as here, the parties have cross-moved for summary judgment, a

reviewing court must evaluate each party’s motion on its own merits, taking

                                        - 16 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 17 of 65




care in each instance to draw all reasonable inferences against the party

whose motion is under consideration.” United States v. Bedi, 453 F. Supp. 3d

563, 570 (N.D.N.Y. 2020) (cleaned up). “In undertaking this analysis, it bears

noting that a district court is not required to grant judgment as a matter of

law for one side or the other.” Id.

   A. Threshold Matters

   As is too often the case with summary judgment briefing, there is some

housekeeping to do before reaching the merits.

   1. The City Defendants’ Statement of Facts

   To begin with, the properly supported material facts set forth in the City

defendants’ Local Rule 7.1(a)(3) Statement will be deemed admitted for the

purpose of assessing whether the City defendants’ motion for summary

judgment should be granted or denied. Dkt. No. 79-15.

   This is so because LaFever’s counsel has failed to properly dispute the

facts asserted in this document. See generally Dkt. No. 89. Under the Local

Rules, the party opposing summary judgment is obligated to file a response to

the movant’s Statement of Material Facts. N.D.N.Y. L.R. 7.1(a)(3) (2020




                                      - 17 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 18 of 65




ed.) (“The opposing party shall file a response to the Statement of Material

Facts.”). 6

   This is not just a pro forma requirement. Frantti v. New York, 414 F.

Supp. 3d 257, 284 (N.D.N.Y. 2019) (“The responding Statement of Material

Facts is not a mere formality.”). “To the contrary, this and other local rules

governing summary judgment are essential tools intended to relieve the

district court of the onerous task of hunting through voluminous records

without guidance from the parties.” Id. (cleaned up).

   A proper response to a movant’s statement of material facts streamlines

the summary judgment analysis “by allocating responsibility for flagging

genuine factual disputes on the participants ostensibly in the best position to

do so: the litigants themselves.” Alke v. Adams, 2018 WL 5297809, at *2

(N.D.N.Y. Oct. 25, 2018), aff’d, 826 F. App’x 4 (2d Cir. 2020) (summary

order). To that end, the non-movant’s response must do three important

things:

               It must (1) “mirror the movant’s Statement of Material
               Facts” by (2) “admitting and/or denying each of the
               movant’s assertions in a short and concise statement,
               in matching numbered paragraphs” with (3) “a specific
               citation to the record where the factual issue arises.”

   6 The 2020 version of the Local Rules were in effect at the time these motions were filed.
Effective January 1, 2021, Local Rule 7.1(a)(3) was restyled as Local Rule 56.1. The substance of the
Rule is mostly unchanged. As relevant here, however, the Rule has been amended to make the
consequences imposed in the event of a procedural deficiency a discretionary question for the Court
to decide. Compare Local Rule 7.1(a)(3) (2020 ed.) (“The Court shall deem admitted . . . .”), with
Local Rule 56.1(b) (2021 ed.) (“The Court may deem admitted . . . .”).

                                                - 18 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 19 of 65




Crawley v. City of Syracuse, –F. Supp. 3d–, 2020 WL 6153610, at *5

(N.D.N.Y. Oct. 21, 2020) (quoting N.D.N.Y. L.R. 7.1(a)(3) (2020 ed.)).

   LaFever did not comply with this Local Rule. 7 In fact, plaintiff did not file

any responsive statement whatsoever to the City defendants’ Statement of

Material Facts. See generally Dkt. No. 89. Plaintiff’s failure is particularly

galling for three reasons.

   First, LaFever was previously warned about the need to comply with the

Local Rules governing dispositive motion practice in this District. As

mentioned supra in footnote two, plaintiff’s motion for partial summary

judgment was initially denied without prejudice to renew because, as the

Court’s text order explained, plaintiff had “failed to comply with Local Rule

7.1(a).” Dkt. No. 70. In short, plaintiff was on notice of the relevant Local

Rule.

   Second, LaFever’s counsel has demonstrated a workable understanding of

this exact procedural requirement. In her opposition to the County

defendants’ separate motion for summary judgment, plaintiff actually

submitted a partially responsive statement of material facts “pursuant to



   7 For some reason, litigants routinely fail to get this right. See, e.g., Crawley, 2020 WL 6153610,
at *5 (deeming certain of movant’s facts admitted where non-movant failed to comply with the Local
Rule); Frantti, 414 F. Supp. 3d at 285 (same); Carter v. Broome County, 394 F. Supp. 3d 228, 238-39
(N.D.N.Y. 2019) (faulting both parties for injecting unnecessary confusion into the briefing); Alke,
2018 WL 5297809, at *1–*3 (admonishing non-movant for failing to include responsive statement of
material facts).

                                                - 19 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 20 of 65




Local Rule 7.1.” Dkt. No. 90-2. That filing has shortcomings that will be

discussed infra, but it is a better approach than not filing a response at all.

   Third, the City defendants pointed out LaFever’s lack of a proper

responsive statement of material facts in their reply memorandum. City

Defs.’ Reply, Dkt. No. 98-2 at 6-9. 8 So even if plaintiff’s error started out as

an innocent oversight, it is one that has been left uncorrected by a belated

filing or even a supplemental request.

   There is really no excuse for this mistake. “[T]he requirement that a

non-movant submit a responsive statement of material facts in connection

with its opposition to summary judgment is not the sort of newfangled

procedural requirement that might reasonably be expected to trip up an

unsuspecting-but-well-intentioned litigant.” Alke, 2018 WL 5297809, at *2.

“Just the opposite, in fact: the party-driven procedure for identifying factual

disputes that is set forth in Local Rule 7.1(a)(3) mirrors the practice adopted

by every single federal judicial district in the Second Circuit.” Id. (collecting

citations to local rules). 9

   Thus, for these three reasons, the properly supported facts set forth in the

City defendants’ Local Rule 7.1(a)(3) Statement shall be deemed admitted for


   8 Pagination corresponds to CM/ECF.


   9 The address of record for LaFever’s counsel is in Utah. The District of Utah has its own
version of this procedural requirement. See DUCivR 56-1(c)(3).


                                               - 20 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 21 of 65




the purpose of assessing the City defendants’ motion for summary

judgment. See FED. R. CIV. P. 56(e)(2) (permitting the court to consider

improperly supported or inadequately addressed facts as undisputed for the

purpose of summary judgment).

   2. The County Defendants’ Statement of Facts

   As noted, LaFever did file a response to the County defendants’ separate

Local Rule 7.1(a)(3) Statement. Dkt. No. 90-2. This filing is at least

nominally in accordance with the relevant Local Rule. Id. But there are a

few aspects of this responsive filing that have made a proper summary

judgment analysis more challenging than it needs to be.

   i. Paragraph Nine

   The first is a problem with LaFever’s response to paragraph nine of the

County defendants’ Statement of Material Facts, which asserts that:

            9. Defendant Hackett was told by Officer Burdick of
            the Norwich P.D. that Plaintiff was being
            uncooperative and that she had an unknown object in
            her hand. (Def. Hackett Resp. Interrog. ¶5; Aff. of Def.
            Hackett in Supp. ¶7).

County Facts ¶ 9. Plaintiff’s response is as follows:

            9. That statement is hearsay and inadmissible.
            Plaintiff has no idea what Officer Burdick told anyone.

Pl.’s Response to County Facts, Dkt. No. 90-2 ¶ 9.




                                      - 21 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 22 of 65




   This response does not conform to Local Rule 7.1(a)(3). First, it does not

include an admission or a denial. Id. Second, there is no citation to the

record that might establish a factual dispute. See, e.g., Davis v. City of

Syracuse, 2015 WL 1413362, at *2 (N.D.N.Y. Mar. 27, 2015) (Suddaby, J.)

(“[D]enials of fact that are based on a lack of personal knowledge, mere

information or belief, and/or inadmissible evidence are insufficient to create a

genuine dispute.”). Third, this is not the proper place to raise an evidentiary

objection. Attenborough v. Constr. & Gen. Bldg. Laborers’ Local 79, 691 F.

Supp. 2d 372, 383 (S.D.N.Y. 2009) (“The law is clear that ‘blanket denials,’

wholesale evidentiary objections, and counterstatements unsupported by any

citations are insufficient to create genuine issues of material facts.”).

   These failures might not matter if LaFever’s response to paragraph nine

happened to be correct on the law. FED. R. CIV. P. 56(c)(2); see also Soto v.

City of N.Y., 132 F. Supp. 3d 434, (“[H]earsay evidence may not be used to

support a motion for summary judgment . . . .”). But they matter in this

instance because the County defendants have offered the fact found in

paragraph nine for a permissible, non-hearsay purpose.

   LaFever’s excessive force claim against the County Officers is based in

part on her forceful removal from City Officer Sheehan’s police cruiser when

she arrived at the County Jail. See, e.g., Pl.’s Response to County Facts ¶ 11



                                       - 22 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 23 of 65




(“Plaintiff was met at the intake area by the several Defendants and pounced

upon without ANY discussion of ANYthing.” (emphases in original)).

   A § 1983 excessive force claim requires a pretrial detainee to show that the

officers’ use of force was “objectively unreasonable in light of the facts and

circumstances confronting them, without regard to their underlying intent or

motivation.” Hulett v. City of Syracuse, 253 F. Supp. 3d 462, 494 (N.D.N.Y.

2017); see also Kingsley v. Hendrickson, 576 U.S. 389, 397 (2015) (explaining

that a pretrial detainee’s excessive force claim is measured by roughly the

same objective standard of reasonableness).

   This is a fact-specific inquiry guided by considerations that include “the

severity of the security problem at issue,” “the threat reasonably perceived by

the officer,” and “whether the plaintiff was actively resisting.” Kingsley, 576

U.S. at 397. To that end, information received by the County defendants

from another law enforcement official tending to suggest that LaFever was

still being physically combative and/or was in possession of an unknown

object would necessarily inform the reasonableness of their response to

plaintiff’s arrival at the County Jail.

   In short, LaFever has not placed the assertion of fact found in paragraph

nine in genuine dispute. Accordingly, paragraph nine will be deemed

admitted for the purpose of evaluating the County defendants’ motion for

summary judgment.

                                          - 23 -
      Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 24 of 65




    ii. Paragraphs Twelve Through Sixteen

    The other glaring problem is found in LaFever’s response to paragraphs

twelve through sixteen of the County defendants’ Statement of Material

Facts. There, defendants offer their description of what happened when the

County Officers removed plaintiff from Officer Sheehan’s vehicle. According

to the County defendants, plaintiff (1) refused their verbal commands to drop

the object in her hands, (2) was taken to the ground, (3) continued to refuse to

comply, and was eventually (4) sprayed with a short burst of pepper spray or

mace, which (5) caused her to drop the object. County Facts ¶¶ 12–16.

    In response, LaFever begins with a rambling complaint about the County

defendants’ alleged failure to fulfill their discovery obligations in connection

with the Jail Intake Video. Pl.’s Response to County Facts ¶ 12. It should go

without saying, but there are judicial mechanisms in place that allow

litigants to air that kind of discovery dispute prior to dispositive motion

practice. Plaintiff did not pursue those mechanisms, and the time in which to

do so has long passed. 10

    LaFever’s response also fails to state whether she admits or denies the

specific facts offered by the County defendants in these paragraphs. See Pl.’s

Response to County Facts ¶¶ 12–16. Requiring a party to admit or deny each



    10 For reasons discussed infra, the Court will independently consider the video evidence offered
by plaintiff.

                                                - 24 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 25 of 65




fact offered by a movant is not an onerous procedural requirement. Plaintiff’s

counsel has demonstrated an understanding of this requirement elsewhere in

his response. See, e.g., id. ¶ 8 (admitting); id. ¶ 10 (denying). Counsel’s

failure to do so with respect to these important factual assertions is baffling.

   Most importantly, LaFever’s response to these paragraphs is just her own

narrative opinion about the Jail Intake Video. Id. ¶ 12. For example,

plaintiff states:

             27. At 15:07:54, one of the female officers opens the
             door and reaches inside. The other officers crowd
             around.

             28. At 15:07:55, the female officer violently pulls me
             from the car. At least two other officers immediately
             join in holding onto me. At 15:08:05, I am dragged
             from the vehicle and put on the ground by four officers.
             I clearly am still handcuffed and offering no
             resistance. I am held on the ground until 15:08:11 and
             sprayed with chemical “mace”.

             29. At 15:08:28, I am dragged through the jail door by
             three officers, and it closes behind me. The total time
             elapsed from my first contact with the female officer to
             the time the door closes behind me is 33 seconds.

Pl.’s Response to County Facts ¶ 12.

   In LaFever’s view, these block quotations “largely show[ ] that

[defendants’] statements are without basis in fact.” Pl.’s Response to County

Facts ¶ 12. Plaintiff instructs the reader to refer to this same block quotation

in paragraphs thirteen through seventeen. Id. ¶¶ 13–17.


                                       - 25 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 26 of 65




   Upon review, this response does not properly controvert the County

defendants’ factual assertions about what happened in the receiving area

outside the County Jail. At best, this response establishes that LaFever

believes that the Jail Intake Video shows she was “offering no

resistance.” But the Court is fully capable of viewing the video for itself and

can draw its own conclusions about whether or not the surveillance footage

establishes any relevant facts for the purpose of summary judgment.

   Indeed, the Supreme Court has instructed lower courts to do just

that. Scott v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell

two different stories, one of which is blatantly contradicted by the [video]

record, so that no reasonable jury could believe it, a court should not adopt

that version of the facts for purposes of ruling on a motion for summary

judgment.”).

   LaFever’s opinion about what the Jail Intake Video “clearly” shows or does

not show is not useful in the summary judgment analysis. And it is not

helpful in determining whether the disputes over the facts are genuine or

not. After all, plaintiff herself was present for the events depicted in the Jail

Intake Video. She was a participant in these events. She is in the best

position to admit or deny being “physically resistant” when she was removed

from the vehicle. County Facts ¶ 12. She is fully capable of admitting or

denying that she “ignored or failed to comply with several commands to drop

                                      - 26 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 27 of 65




what was in her hands.” Id. And she knows whether or not she tried “to pull

away from the officers” before she was placed on the ground. Id. ¶ 13.

   As before, answers to these questions inform the reasonableness of the

County Officers’ conduct. Kingsley, 576 U.S. at 397. If, as the County

defendants assert, plaintiff was physically resisting and refusing verbal

commands to drop the object before she entered the County Jail, some

measure of force was permissible as a matter of law. Kingsley, 576 U.S. at

397. If, however, some or all of those facts are genuinely in dispute—say, if

plaintiff denied being given any commands to drop the object and/or denied

being physically uncooperative—then a jury trial might be necessary to

properly adjudicate this claim.

   LaFever’s decision to respond by giving her own impression of the Jail

Intake Video does not help answer these important questions. That is

especially so where, as here, the viability of her excessive force claim depends

in part on whether or not she resisted commands to drop the object. As is

often the case with surveillance footage, the Jail Intake Video does not have

any accompanying audio. So in the absence of any specific denials by

plaintiff, the movant’s properly supported assertions about what was said or

not said are left uncontroverted for purposes of summary judgment.

   Why bother picking these nits? Because Local Rule 7.1(a)(3) exists to save

“the reviewing court the trouble of having to do what this Court is doing right

                                      - 27 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 28 of 65




now—double- and triple-checking each individual factual allegation to

determine whether it is genuinely in dispute or whether the non-movant just

wants it to appear to be in dispute . . . because they think it is damaging to

their case.” Crawley, 2020 WL 6153610, at *6.

   A court’s responsibility on summary judgment is challenging enough when

everyone follows the rules. Gallo v. Prudential Res. Servs., Ltd. P’ship, 22

F.3d 1219, 1224 (2d Cir. 1994) (Cardamone, J.) (“[T]he trial court’s task at

the summary judgment motion stage of the litigation is carefully limited to

discerning whether there are any genuine issues of material fact to be tried,

not to deciding them.”).

   When one party fails to live up to their end of the deal, the Court is forced

to pick its own way through the briar patch. See United States v. Dunkel, 926

F.2d 955, 956 (7th Cir. 1991) (per curiam) (“Judges are not like pigs, hunting

for truffles buried in briefs.”). A false step might open an avenue for

appeal. And that’s often true even if the uncertainty or confusion resulted

from the litigant’s own misconduct.

   Experience suggests that this happens when the Court and a litigant are

working at cross-purposes. For example, a litigant who knows they will have

proof problems at trial might be tempted to muddle the fact record so

hopelessly that it frustrates any meaningful summary judgment analysis. If

the reviewing court tosses the entire matter over to a trial, the litigant can

                                      - 28 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 29 of 65




declare it a win. This kind of intermediate procedural victory might give the

litigant one more shot at extracting a settlement.

   The Court’s goal is different. “The right to trial by jury has long been an

important protection in the civil law of this country.” Pereira v. Farace, 413

F.3d 330, 337 (2d Cir. 2005). But the time and attention of jurors should not

be squandered for expediency’s sake. In recognition of the judicial

responsibility to guard against those abuses, summary judgment has a

serious purpose: it is supposed to help the Court decide if a trial would be a

waste of time.

   Consider the fact pattern of this case. The County defendants have

already offered their version of what happened in the receiving area of the

County Jail. They claim plaintiff was physically combative and refused to

drop an object in her hands, so they took her to the ground and gave her a

quick burst of pepper spray, which caused her to drop the object. County

Facts ¶¶ 12–16. The County defendants have offered a valid justification for

this use of force: contraband items possessed by a person entering the Jail

pose a danger to the safety of the inmates, officers, and staff. 11 Id. ¶ 10. And

once plaintiff complied by releasing her grip on the object, the County

defendants assert that the use of force quickly abated. See id. ¶¶ 12–16.


   11 LaFever denies this assertion because, in her view, the object was not a concern to the
Norwich PD officers at the police station. Pl.’s Response to County Facts ¶ 10. That response does
not appropriately controvert this fact.

                                               - 29 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 30 of 65




   Those facts, if true, would tend to strongly support the conclusion that the

County Officers acted reasonably under the circumstances. Kingsley, 576

U.S. at 397 (explaining that objective reasonableness on a pre-trial

detainee’s § 1983 excessive force claim is assessed by considering, inter alia,

“any effort made by the officer to temper or limit the amount of force; the

severity of the security problem at issue; the threat reasonably perceived by

the officer; and whether the plaintiff was actively resisting”).

   At trial, the initial burden would be LaFever to offer evidence sufficient

for a jury to reach a different conclusion about what happened. The jury

would be able to view the Jail Intake Video, but it would have to rely on

testimony to establish what was said or not said during the encounter. If

plaintiff failed to offer evidence that established a different version of events

than the one given by the County defendants in their summary judgment

papers, the jury would almost certainly find in the defendants’ favor. And

even if for some reason the jury did not reach that result, the Court would

likely be obligated to vacate the award for a failure of proof.

   That is one reason why Local Rule 7.1(a)(3) asks the non-movant to point

out portions of the record that, if introduced at a trial and credited by a finder

of fact, would support their claim for relief. LaFever has not done this at

all. Instead, she has only offered her own opinion about what she thinks the

Jail Intake Video shows. Because plaintiff has failed to admit or deny these

                                       - 30 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 31 of 65




assertions of fact or otherwise validly place these matters in dispute,

paragraphs twelve through sixteen will be deemed admitted subject to the

Court’s independent review of the Jail Intake Video.

   iii. Paragraphs Eighteen and Nineteen

   The final problem with LaFever’s response to the County defendants’

Statement of Material Facts is located at paragraphs eighteen and

nineteen. There, defendants offer their account of what happened once

plaintiff was taken inside the County Jail.

   Unlike the receiving area outside, there is no surveillance footage of what

happened inside the County Jail. According to the County defendants,

LaFever was taken to a shower area for “decontamination” because she had

been sprayed with the “chemical agent.” County Facts ¶ 18. Defendants

contend that plaintiff “continued to be both physically and verbally

noncompliant” at this time. Id. ¶ 19.

   LaFever’s response to these factual assertions is unnecessarily

confusing. First, plaintiff correctly indicates that she “admit[s]” paragraph

eighteen. Pl.’s Response to County Facts ¶ 18. In other words, she admits

that she was taken to a shower area. For some reason, though, plaintiff then

goes on to quote extensively from portions of an affidavit she has filed

elsewhere:



                                        - 31 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 32 of 65




            30. Once inside the jail, two female officers further
            abused me by stripping my clothes off and forcing me
            to take a freezing cold shower. Since the court ordered
            me to be released upon posting bail in the amount of
            $500, none of these actions were reasonable.

            31. Officers slammed my body against the shower
            walls several times and down on the shower floor while
            I remained in handcuffs.

            32. Officers verbally abused me by screaming various
            commands at me like where to stand and how to use
            the shampoo. I was on my hands and knees struggling
            to stand, as I was still blind and disoriented from the
            mace . . . . [M]y hands were bleeding from my
            handcuffs being so tight. My inability to follow these
            commands led to further physical beatings.

            ....

            34. I suffered considerable pain and suffering due to
            the treatment I received, both from the arresting
            officers and the officers at the jail. I received medical
            treatment and physical therapy for a bulging disk and
            pinched nerves in my neck and spine. I have also been
            treated for PTSD . . . . I sustained considerable injuries
            of both a physical and psychological nature, many of
            which are continuing in nature.

Pl.’s Response ¶ 18. As for the County defendants’ factual assertion that

plaintiff was physically noncompliant with commands and directions during

this decontamination shower, plaintiff denies it with a citation to the same

block response reproduced above. Id. ¶ 19.

   The problem with this response is that it is not actually responsive. It

does not amount to an admission or a denial of an important assertion of


                                      - 32 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 33 of 65




fact: whether or not LaFever “continued to be both physically and verbally

noncompliant.” County Facts ¶ 19. Instead, plaintiff’s response seeks to add

additional facts about the events inside the County Jail.

   But additional facts do not belong in this part of the response to a

movant’s statement of material facts. Local Rule 7.1(a)(3) instructs the

non-movant to include these “additional material facts” separately from the

admissions or denials that make up a non-movant’s response to the movant’s

statement of facts.

   In other words, the correct way for LaFever to have gone about this would

have been to admit or deny the movant’s facts about their version of events

and then add additional facts about her own version of events in a separate

response. Plaintiff’s improper approach to this simple procedural

requirement again results in an unnecessary degree of confusion.

   LaFever’s additional facts include a claim that the County Officers

“slammed” her body against the walls while she was handcuffed in the

shower area. Pl.’s Response to County Facts ¶ 18. If true, that might tend to

support a conclusion that the officers’ use of force was objectively

unreasonable under the circumstances.

   However, the County defendants have asserted that LaFever continued to

be “physically and verbally noncompliant” at this time. County Facts ¶ 19.

For instance, County Officer Rotundo avers that plaintiff “continued to be

                                      - 33 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 34 of 65




noncompliant in the shower area, so she was placed against the wall while I

held her right arm against the wall and [County Officer] Shopa held her left

arm against the wall. Rotundo Aff., Dkt. No. 80-5 ¶ 14. If these facts are also

true, then an active struggle with a noncompliant detainee that results in the

detainee being “slammed” against the wall of the shower area might not be

an unreasonable use of force under Kingsley.

   As before, LaFever was a direct participant in these events. She is in the

best position to know whether or not she physically resisted the County

Officers and/or verbally resisted their commands. She is competent to admit

or deny those assertions. She has not done so. And the declaration she cites

in response does not include details about the incident that would be

sufficient to infer that she meant her explanation as a denial. See generally

LaFever County Decl. Accordingly, paragraphs eighteen and nineteen of the

County defendants’ Statement of Material Facts will be deemed admitted for

the purpose of assessing the County defendants’ motion for summary

judgment.

   3. LaFever’s Declarations

   LaFever has submitted declarations in opposition to the City defendants’

and the County defendants’ motions for summary judgment. LaFever City

Decl., Dkt. No. 89-1; LaFever County Decl., 90-1. These declarations offer

additional facts about plaintiff’s encounters with law enforcement, first at the

                                      - 34 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 35 of 65




hotel and then later at the County Jail. These additional facts will be

considered to the extent they do not specifically controvert the admitted facts

discussed supra in IV.A.1–2.

   4. The Video Evidence

   Finally, the parties have conventionally filed three different pieces of video

evidence. LaFever has submitted the Jail Intake Video, which depicts the

events that occurred in the receiving area of the County Jail. Ex. 2 to Pl.’s

Mot. for Summ. J., Dkt. No. 71-6. The City defendants have submitted the

Police Station Booking Video, which depicts the events that happened while

plaintiff was being processed at the police station. Ex. A to Jelinek Decl.,

Dkt. No. 79-1.

   These two videos have already been discussed at some length and will be

considered in evaluating the summary judgment motions. However, there is

a third video that has not yet been mentioned: a video recording that LaFever

herself created at some point after she was released from the County

Jail. Ex. B to Jelinek Decl., Dkt. No. 79-4 (“Recorded Call Video”). This

video, which is over fifteen minutes in length, is entitled “Confronting Kathy

from Howard Johnson’s.” Apparently intended for public dissemination on

social media, the video depicts plaintiff looking into the camera as she

initiates a telephone call with Babcock, the hotel manager.

   As the City defendants try to explain:

                                      - 35 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 36 of 65




              In such video, Plaintiff admits that she made physical
              contact with Officer Clarke (at multiple points during
              the parties’ telephone conversation) prior to being
              placed under arrest, that she had refused to leave the
              hotel room, and that she was being uncooperative
              when Officers Clarke and Sheehan attempted to
              obtain relevant information and get Plaintiff’s version
              of the facts.

City Defs.’ Mem., Dkt. No. 79-14 at 15 (emphasis in original).

   For some reason, LaFever seems to believe this video is helpful to her own

arguments. She has actually attached a transcription of this recorded call as

an exhibit to her opposition to the City defendants’ motion for summary

judgment. Ex. A to Pl.’s City Opp’n, Dkt. No. 89-3.

   The Court has reviewed this video. It does not help LaFever’s case. If

anything, some of the statements made by plaintiff in this recording support

the officers’ version of events at the hotel. See, e.g., Recorded Call Video at

4:57–5:02 (“It doesn’t matter that I touched [the officer’s] chest, I asked him

to leave, he deserved to.”); id. at 5:57–6:00 (“When I touched the police officer,

I asked him to get out of my way.”); id. at 12:59–13:03 (“I pushed my finger

at him. I said you have to get out, you have to leave. And I thought he

should have left. I don’t think he should have been there.”). 12

   Even so, this video is not useful at summary judgment. Unlike the Police

Station Booking Video and the Jail Intake Video, this third recording does


   12 There are no hardcoded timestamps on this video, so citations are to the media file itself.


                                                - 36 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 37 of 65




not offer a real-time window into the events as they unfolded at the hotel. It

was not made under oath. And this is so regardless of whether plaintiff

believed otherwise. See Recorded Call Video at 12:46–12:51 (“She’s under

oath. We are under oath to each other. That’s why I called live. I have to

tell the truth, too.”).

   Instead, this video is merely LaFever’s post hoc recollection of some of the

events that occurred at the hotel. She just happened to record it and publish

it to the world. While it might have somehow proved useful as impeachment

evidence at a trial, it cannot establish the presence or absence of any genuine

disputes over any of the material facts. Accordingly, the Recorded Call Video

will not be considered at summary judgment.

   B. The Merits

   1. The City Defendants

   LaFever’s second amended complaint asserted § 1983 claims against City

Officer Clarke and City Officer Sheehan for false arrest and imprisonment

(Second Cause of Action), unreasonable search and seizure (Third Cause of

Action), and excessive force (Fifth Cause of Action). The second amended

complaint also asserted § 1983 claims against the City and Chief Marsh.

   LaFever has since stipulated to the discontinuance of her § 1983 claim

against the City and agreed to the dismissal of any claims she may have had



                                      - 37 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 38 of 65




against Chief Marsh. 13 Dkt. Nos. 87, 88. And a review of her opposition to

the City defendants’ motion reveals that she has abandoned several others as

well.

   The preliminary statement in LaFever’s opposition memorandum

contends that plaintiff has sued the City defendants for a whole host of

different constitutional deprivations. But plaintiff only offers arguments in

opposition to the dismissal of her false arrest and excessive force

claims. Compare Pl.’s City Opp’n, Dkt. No. 89 at 3–8 (accusing defendants of

violating her rights to, inter alia, “privacy, security, [and] bodily integrity”),

and id. at 19–21 (articulating an Eighth Amendment standard “as

alternative support”), with id. at 13–30 (explaining why her Fourth

Amendment false arrest and excessive force claims should not be dismissed).

   In their reply brief, the City defendants argue that LaFever has

abandoned all of these undefended claims. City Defs.’ Reply, Dkt. No. 98-2 at

9–11. Upon review, the City defendants are correct. “Federal courts may

deem a claim abandoned when a party moves for summary judgment on one




   13 Chief Marsh was not a necessary defendant for purposes of a § 1983 municipal liability claim
against the City. See, e.g., Benacquista v. Spratt, 217 F. Supp. 3d 588, 599 n.4 (N.D.N.Y. 2016)
(explaining that supervisory liability and municipal liability are distinct concepts). And he was not a
direct participant in any of the alleged events. Proving his liability would have been all but
impossible. Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020) (clarifying the “personal
involvement” requirement that applies in the context of a § 1983 supervisory liability claim).

                                                 - 38 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 39 of 65




ground and the party opposing summary judgment fails to address the

argument in any way.” Frantti, 414 F. Supp. 3d at 291 (citation omitted).

   As the Second Circuit has explained:

            Generally, but perhaps not always, a partial response
            [to a motion for summary judgment] reflects a decision
            by a party’s attorney to pursue some claims or
            defenses and to abandon others. Pleadings often are
            designed to include all possible claims or defenses, and
            parties are always free to abandon some of them.
            Moreover, preparation of a response to a motion for
            summary judgment is a particularly appropriate time
            for a non-movant party to decide whether to pursue or
            abandon some claims or defenses. Indeed, Rule 56 is
            known as a highly useful method for narrowing the
            issues for trial.

Jackson v. Fed. Express, 766 F.3d 189, 196 (2d Cir. 2014).

   With the exception of her false arrest and excessive force claims, the Court

concludes that LaFever has abandoned all of her other claims against the

City defendants because she has not mounted a defense against the facially

valid arguments for dismissal that were advanced by those defendants in

their opening brief. See, e.g., Kovaco v. Rockbestos-Surprenant Cable Co., 834

F.3d 128, 143 (2d Cir. 2016) (instructing lower courts to make a specific

finding of abandonment where appropriate). Accordingly, those claims will

be dismissed as abandoned.




                                     - 39 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 40 of 65




   i. False Arrest

   A § 1983 false arrest claim is grounded in the Fourth Amendment right of

an individual to be free from unreasonable seizures. Weyant v. Okst, 101

F.3d 845, 852 (2d Cir. 1996). “To establish a claim under § 1983 for false

arrest a plaintiff must show that: (1) the defendant intended to confine the

plaintiff; (2) the plaintiff was conscious of the confinement; (3) the plaintiff

did not consent to the confinement; and (4) the confinement was not

otherwise privileged.” Jackson v. City of N.Y., 939 F. Supp. 2d 235, 248

(E.D.N.Y. 2013) (citation omitted).

   As an initial matter, the City defendants contend that LaFever’s § 1983

false arrest claim is barred by her guilty plea to the harassment charge. City

Defs.’ Reply at 11–13. In support of this argument, defendants have

submitted a “certificate of conviction/disposition” from Norwich City

Court. Ex. H to Jelinek Decl., Dkt. No. 79-10. This certificate establishes

that plaintiff pleaded guilty to the “physical contact” prong of New York’s

harassment statute. Id. (citing N.Y. PENAL LAW 240.26(1)).

   “Where the plaintiff has been convicted of at least one offense for which he

was arrested, the conviction will generally foreclose a false arrest claim by

serving as conclusive evidence of probable cause to arrest.” Colon v. City of

Rochester, 419 F. Supp. 3d 586, 596 (W.D.N.Y. 2019) (cleaned up). This rule

applies regardless of whether the conviction was after a trial or simply the

                                       - 40 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 41 of 65




result of a plea. Hayes v. Cty. of Sullivan, 853 F. Supp. 2d 400, 428 (S.D.N.Y.

2012) (collecting cases).

   Notably, certain kinds of conditional dismissals might not have preclusive

effect on a § 1983 false arrest claim. For example, several courts have held

that an adjournment in contemplation of dismissal (“ACD”) does not bar a

later false arrest claim because it does not necessarily indicate the arrestee

was guilty of the charge. Case v. City of N.Y., 233 F. Supp. 3d 372, 383

(S.D.N.Y. 2017) (“Unlike a conviction, an ACD leaves open the question of

guilt . . . .”); see also Ivery v. Baldauf, 284 F. Supp. 3d 426, 436 (W.D.N.Y.

2018) (“The fact that plaintiff eventually received an ACD does not bar his

false-arrest claim.”).

   Upon review, however, LaFever’s guilty plea bars her § 1983 false arrest

claim against the City defendants. Plaintiff received a conditional dismissal

following her plea. City Facts ¶ 111. Importantly, though, there is no

indication that this matter was resolved by an ACD, which is essentially an

adjournment of the charge. Instead, the certificate of conviction/disposition

indicates that plaintiff “pled guilty” to the offense. Ex. H to Jelinek Decl.,

Dkt. No. 79-10. Accordingly, plaintiff’s § 1983 false arrest claims against the

City defendants must be dismissed. Phelan v. Sullivan, 541 F. App’x 21, 23

(2d Cir. 2013) (summary order) (“A false arrest claim is defeated by the

plaintiff’s conviction for the arrest for which he was arrested.”).

                                       - 41 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 42 of 65




   Even assuming otherwise, LaFever’s § 1983 false arrest claims would still

fail because the admitted facts establish the existence of probable cause. “To

avoid liability for a claim of false arrest, an arresting officer may demonstrate

that either (1) he had probable cause for the arrest, or (2) he is protected from

liability because he has qualified immunity.” Hulett, 253 F. Supp. 3d at 494

(quoting Simpson v. City of N.Y., 793 F.3d 259, 265 (2d Cir. 2015)).

   “A police officer has probable cause to arrest when he has knowledge of

reasonably trustworthy information of facts and circumstances that are

sufficient to warrant a person of reasonable caution in the belief that the

person to be arrested has committed or is committing a crime.” Hulett, 253 F.

Supp. 3d at 494 (cleaned up). “The test for probable cause is an objective one

and ‘depends upon the reasonable conclusion to be drawn from the facts

known to the arresting officer at the time of the arrest.’” Id. (quoting

Yorzinski v. City of N.Y., 175 F. Supp. 3d 69, 75 (S.D.N.Y. 2016)).

   The City defendants assert that City Officers Clarke and Sheehan had

probable cause to arrest LaFever for (1) second-degree harassment and/or

(2) criminal trespass. City Defs.’ Mem. at 30. They are correct on both

counts.

   A person is guilty of criminal trespass when she “knowingly enters or

remains unlawfully in or upon premises.” N.Y. PENAL LAW § 140.05. The

admitted facts establish that City Officers Clarke and Sheehan received

                                      - 42 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 43 of 65




information from Babcock, the hotel manager, that indicated plaintiff refused

to vacate her room after her stay had expired. City Facts ¶ 11. The facts

further establish that plaintiff ignored the officers’ orders to vacate the

room. Id. ¶ 27.

   In fact, LaFever herself acknowledges that she had overstayed her period

of lawful occupancy and gotten into a “heated debate” with hotel staff over

whether she had to leave. Pl.’s Opp’n to City Defs., Dkt. No. 89 at 26 (“The

incident occurred less than 15 minutes after checkout time. . . .”); see also Ex.

D to Jelinek Decl., Dkt. No. 79-6 (“LaFever City Dep.”) at 67:1–68:5

(testifying that hotel staff told her “you have to leave” and “you can’t stay”).

   The officers were entitled to rely on their own observations as well as

information they received from Babcock in assessing whether there was

probable cause to believe LaFever was trespassing. See, e.g., Curley v. Vill. of

Suffern, 268 F.3d 65, 70 (2d Cir. 2001) (“[W]e have found probable cause

where a police officer was presented with different stories from an alleged

victim and the arrestee.”).

   There was also probable cause to believe LaFever was guilty of

second-degree harassment. A person is guilty of second-degree harassment

when, “with intent to harass, annoy or alarm another person” she “strikes,

shoves kicks or otherwise subjects such person to physical contact, or

attempts or threatens to do the same.” N.Y. PENAL LAW ¶ 240.26(1).

                                       - 43 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 44 of 65




   The admitted facts establish that LaFever spoke in a raised voice to

Babcock and to the officers and then made physical contact with City Officer

Clarke on more than one occasion. City Facts ¶¶ 32–37. Plaintiff also admits

that she made some kind of physical contact with the officer. LaFever City

Dep. at 75:6–75:14; see also LaFever City Decl., Dkt. No. 89-1 ¶ 20 (“There

was only one contact initiated by me, and it was not threatening, harmful or

aggressive.”).

   In short, the officers had probable cause to arrest LaFever for criminal

trespass or second-degree harassment. See, e.g., District of Columbia v.

Wesby, 138 S. Ct. 577, 584 n.2 (2018) (“Because probable cause is an objective

standard, an arrest is lawful if the officer had probable cause to arrest for any

offense, not just the offense cited at the time of arrest or booking.”). Because

probable cause is a complete defense to a false arrest claim, plaintiff’s § 1983

false arrest claims against Officers Clarke and Sheehan must be dismissed.

   ii. Excessive Force

   “The Fourth Amendment prohibits the use of unreasonable and therefore

excessive force by a police officer in the course of effecting an arrest.” Hulett,

253 F. Supp. 3d at 491 (quoting Tracy v. Freshwater, 623 F.3d 90, 96 (2d Cir.

2010)). To succeed on a § 1983 excessive force claim, a plaintiff must show

that the defendant’s use of force was “objectively unreasonable in light of the

facts and circumstances confronting them, without regard to their underlying

                                       - 44 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 45 of 65




intent or motivation.” Id. (cleaned up). “If the force used was unreasonable

and excessive, the plaintiff may recover even if the injuries inflicted were not

permanent or severe.” Id.

   This “objective reasonableness” inquiry is “necessarily case and fact

specific and requires balancing the nature and quality of the intrusion on the

plaintiff’s Fourth Amendment interests against the countervailing

governmental interests at stake.” Hulett, 253 F. Supp. 3d at 491 (quoting

Tracy, 634 F.3d at 96).

   Thus, review of an excessive force claim is “guided by consideration of at

least three factors: (1) the nature and severity of the crime leading to the

arrest, (2) whether the suspect poses an immediate threat to the safety of the

officer or others, and (3) whether the suspect was actively resisting arrest or

attempting to evade arrest by flight.” Tracy, 623 F.3d at 96 (citing Graham,

490 U.S. at 396).

   “Importantly, a court must evaluate the record from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Hulett, 253 F. Supp. 3d at 491 (cleaned up). “In so doing, it is

important to make allowance for the fact that police officers are often forced

to make split-second judgments—in circumstances that are tense, uncertain,

and rapidly evolving—about the amount of force that is necessary in a

particular situation.” Id. “Accordingly, police receive a fairly wide zone of

                                      - 45 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 46 of 65




protection in close cases involving potential danger, emergency conditions, or

other exigent circumstances.” Id.

   As an initial matter, the Court has deemed admitted the City defendants’

Statement of Material Facts because LaFever failed to file a proper

responsive submission. These admitted facts establish that plaintiff acted

aggressively during the police encounter and physically resisted the officers’

attempts to arrest her. City Facts ¶¶ 17–38. Plaintiff’s resistance included

punching and kicking City Officer Clarke, thrashing her body around, and

flailing her arms and legs. Id. ¶¶ 42–47. She screamed obscenities and made

threatening statements to both officers. Id. ¶¶ 55–57. Plaintiff continued to

resist even after she was handcuffed. Id. ¶ 59–62.

   In opposition to summary judgment on this claim, LaFever asserts in a

declaration that the two officers tackled her, rolled her on the floor, threw her

against the walls, and then dragged her out of the room. LaFever City Decl.,

Dkt. No. 89-1 ¶¶ 23, 25–27. Plaintiff asserts she was eventually “shoved”

into the patrol car, but not until after her “face was smashed against the

window.” Id. ¶ 30. Plaintiff denies resisting at all. See, e.g., id. ¶¶ 25, 27.

   This account suggests LaFever would have suffered significant physical

injury. Indeed, plaintiff asserts that she suffered “a bulging disk and pinched

nerves” in her “neck and spine,” and was “treated for PTSD.” LaFever City

Decl. ¶ 35. But plaintiff acknowledges that she did not seek any conventional

                                       - 46 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 47 of 65




medical treatment for these injuries. Id. ¶ 34. Instead, plaintiff explains, she

is a “Chinese medical practitioner” and “sought [her] own eastern Buddhists

[sic] methods of treatment immediately, and for a year, until [she] had to get

western medical help.” Id.

   LaFever has not offered any of these later, “western” medical records to

support her claims of injury in opposition to the City defendants’ motion for

summary judgment. See generally Dkt. No. 89. However, plaintiff has

provided some photographs of her alleged injuries. 14 These photographs

show swelling and irritation around her eyes. They also show a bump on her

head and some bruising and swelling on her wrists, biceps, and fingers.

   Of course, evidence about the nature and extent of a plaintiff’s injuries are

not dispositive of an excessive force claim. Rolkiewicz v. City of N.Y., 442 F.

Supp. 3d 627, 645 (S.D.N.Y. 2020). Indeed, “the relevant legal analysis

depends not on a particular quantum of injury but on a showing of the

objective reasonableness of the conduct.” Moore v. Keller, –F. Supp. 3d–, 2020

WL 6384691, at *16 (explaining that evidence of “lasting or serious injury” is

not the sine qua non of an excessive force claim). However, evidence of a




   14 These photographs are labeled “injuries sustained 11-30-2015 by Norwich, New York Law
Enforcement Officers.” However, plaintiff only included them as an exhibit to her opposition to the
County defendants’ separate motion for summary judgment. Ex. G to Pl.’s County Opp’n, Dkt. No.
90-12. Plaintiff has since submitted a “supplemental declaration” against “all defendants” that
references these photographs. Dkt. No. 90-3. Accordingly, the Court will examine them in
connection with the City defendants’ motion as well.

                                                - 47 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 48 of 65




plaintiff’s injury is still relevant, “because it is probative of the amount and

type of force actually used by the arresting officers[.]” Rolkiewicz, 444 F.

Supp. 3d at 645 (citation omitted).

    Upon review, these photographs are of limited use on summary judgment

because they raise more questions than they answer. How much, if any, of

these injuries are traceable to the hotel incident with City Officers Clarke

and Sheehan? How much, if any, of the bruising on plaintiff’s wrists is

attributable to her own conduct in slipping out of her handcuffs in the police

station booking area? As for the eye irritation and swelling, everyone agrees

that plaintiff was sprayed with a “chemical agent” (e.g., mace or pepper

spray) by the County Officers. Those injuries would not be traceable to the

City defendants. 15

    Nor do these photographs definitively contradict any party’s version of

events. Many of these injuries would be consistent with handcuffing and

resisting arrest. However, many of these injuries would also be consistent

with being pepper sprayed and resisting at the County Jail. And viewed in

the light most favorable to her, these injuries could also be consistent with

the story told in LaFever’s declaration.



    15 The Police Station Booking Video recorded shortly after plaintiff’s arrest at the hotel shows
her performing handstands, a split, and yoga moves. See generally Booking Video. The video is not
exactly high quality, but there is no indication of any serious wrist injuries or eye irritation at that
time.

                                                  - 48 -
     Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 49 of 65




   With all this in mind, the Court concludes that no reasonable jury could

find in LaFever’s favor on this excessive force claim. To be sure, “[t]he fact

that a person whom a police officer attempts to arrest resists, threatens, or

assaults the officer no doubt justifies the officer’s use of some degree of force,

but it does not give the officer license to use force without limit.” Sullivan v.

Gagnier, 225 F.3d 161, 165–66 (2d Cir. 2000) (emphasis in original). And as

the Second Circuit has recently reiterated, clearly established law makes it

“impermissible to use significant force against a restrained arrestee who is

not actively resisting.” Lennox v. Miller, 968 F.3d 150, 157 (2d Cir. 2020).

   The problem here is that the admitted facts establish that LaFever acted

aggressively during the entirety of the police encounter and continuously

physically resisted the officers’ attempts to arrest her. City Facts ¶¶ 17–38.

This resistance included punching and kicking City Officer Clarke, thrashing

her body around, and flailing her arms and legs. Id. ¶¶ 42–47. Plaintiff

continued to resist even after she was handcuffed. Id. ¶ 59–62.

   As discussed supra, LaFever in her declaration claims that the two officers

tackled her, rolled her on the floor, threw her against the walls, and then

dragged her out of the room. 16 LaFever City Decl. ¶¶ 23, 25–27. But even

assuming these additional facts as true and drawing all permissible favorable


   16 As noted, plaintiff denies resisting at all. LaFever City Decl. ¶¶ 25, 27. But the fact of her
continuous, significant physical resistance (e.g., punching and kicking, thrashing her body around,
and flailing her arms and legs) has been admitted for purposes of summary judgment.

                                                - 49 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 50 of 65




inferences from them, the other admitted facts would still prevent a jury from

concluding that plaintiff was subjected to “significant force” at a time that

she was no longer “actively resisting.” Cf. Lennox, 968 F.3d at 157 (affirming

denial of qualified immunity on excessive force claim where a “reasonable

jury could find that the force used by Officer Clarke was significant and that

[the plaintiff] was not resisting when such force was used”). Accordingly,

plaintiff’s § 1983 excessive force claims against the City defendants will be

dismissed.

   2. The County Defendants

   LaFever’s second amended complaint asserted § 1983 claims against

County Officers Hackett, Rotundo, White, Shopa, and the remaining Doe for

false arrest and imprisonment (Second Cause of Action), excessive force

(Fourth Cause of Action), and a violation of her right to due process and equal

protection (Seventh Cause of Action). The second amended complaint also

asserted a § 1983 claim against the County (Eighth Cause of Action).

   However, LaFever has abandoned several of these claims. See, e.g.,

Frantti, 414 F. Supp. 3d at 291. In particular, plaintiff has failed to offer a

defense of her false arrest or equal protection claims. See, e.g., Kovaco, 834

F.3d at 143. Accordingly, those claims will be dismissed against the County

defendants.



                                       - 50 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 51 of 65




   i. Remaining Claims

   This leaves for consideration LaFever’s (a) excessive force claim arising

from her transfer into the custody of the County Jail, which is captured on

the Jail Intake Video; (b) excessive force claim arising from the

decontamination shower that followed; (c) unlawful strip search claim; and

(d) municipal liability claim against the County and Sheriff Cutting.

   a. The Jail Intake Video

   LaFever’s first excessive force claim is based on the County Officers’

allegedly unreasonable use of force in removing her from the police cruiser,

spraying her with mace or pepper spray, and taking her inside the County

Jail. As discussed supra, this incident is captured on the Jail Intake Video

without any accompanying audio.

   “The right not to be subject to excessive force, perhaps most commonly

associated with the Fourth and Eighth Amendments, can also arise under the

Fourteenth.” Edrei v. Maguire, 892 F.3d 525, 533 (2d Cir. 2018). As relevant

here, “the Due Process Clause protects a pretrial detainee from the use of

excessive force that amounts to punishment.” Frost v. N.Y. City Police Dep’t,

980 F.3d 231, 251–52 (2d Cir. 2020) (quoting Graham, 490 U.S. at 395 n.10).

   Of course, “[a]n officer’s actions can amount to punishment if they are

taken with ‘an expressed intent to punish.’” Frost, 980 F.3d at 252 (quoting

Bell v. Wolfish, 441 U.S. 520, 538 (1979)). “But even ‘in the absence of an

                                      - 51 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 52 of 65




expressed intent to punish, a pretrial detainee can nevertheless prevail by

showing that the actions are not rationally related to a legitimate

nonpunitive governmental purpose or that the actions appear excessive in

relation to that purpose.’” Id. (quoting Kingsley, 576 U.S. at 389).

   In Kingsley, the Supreme Court held that a pretrial detainee’s excessive

force claim must be measured by an “objective reasonableness” standard that

“turns on the facts and circumstances of each particular case.” 576 U.S. at

397. In other words, the standard used to evaluate an excessive force claim

brought by a pretrial detainee under the Due Process Clause of the

Fourteenth Amendment is broadly similar to the standard applied in the

context of an excessive force claim brought by an arrestee under the Fourth

Amendment.

   Even so, the distinction is a relevant one. “[M]any Fourth Amendment

decisions relating to the use of force during an arrest turn on factors that

have little relevance in the context of force used against a person who has

already been taken into custody, such as the severity of the crime that led to

the arrest, the risk of the suspect’s flight to avoid arrest, and the danger that

the suspect posed to members of the public.” Casiano v. Ashley, –F. Supp.

3d–, 2021 WL 281460, at *3 (W.D.N.Y. Jan. 28, 2021) (citation omitted).

   As the Second Circuit has explained:



                                      - 52 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 53 of 65




            This standard should be applied “from the perspective
            and with the knowledge of the defendant officer,” and
            should account for factors such as “the relationship
            between the need for the use of force and the amount
            of force used; the extent of the plaintiff’s injury; any
            effort made by the officer to temper or limit the
            amount of force; the severity of the security problem at
            issue; the threat reasonably perceived by the officer;
            and whether the plaintiff was actively resisting. The
            factfinder must also “take account of the legitimate
            interests in managing a jail, acknowledging as part of
            the objective reasonableness analysis that deference to
            policies and practices needed to maintain order and
            institutional security is appropriate.”

Frost, 980 F.3d at 252.

   Upon review, no reasonable jury could find in LaFever’s favor on this

excessive force claim. As explained supra, the Court has deemed admitted

paragraph nine of the County’s Statement of Material Facts, which

establishes that the County Officers were put on notice by Norwich PD that

plaintiff was being uncooperative and was in possession of an unknown

object. County Facts ¶ 9. The Court has also deemed admitted paragraphs

twelve through sixteen, which establishes that plaintiff refused the officers’

verbal commands to drop the object in her hands. Id. ¶¶ 12–16. Once

plaintiff complied, the use of physical force abated. See id. ¶¶ 12–16.

   Importantly, the County defendants have offered a “legitimate

nonpunitive governmental purpose” behind this forceful approach. According

to them, contraband items possessed by a person entering the County Jail


                                      - 53 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 54 of 65




pose a danger to the health and safety of the inmates, officers, and

staff. County Facts ¶ 10.

   LaFever denies this assertion because, in her view, the object was not a

sufficient concern to the Norwich PD officers. Pl.’s Response to County

Facts ¶ 10; see also Pl.’s Opp’n, Dkt. No. 90 at 12 (explaining that the City

defendants “did not think it posed enough of a danger that they attempted to

force it from her when she was handcuffed for transportation to the jail”).

   However, this response does not appropriately controvert the County

defendants’ assertion of fact. Even if it did, the County Jail is not the

Norwich police station. It is a separate facility with different security

needs. As the Supreme Court recognized in Kingsley, courts considering an

excessive force claim brought by a pretrial detainee must be sure to account

for the legitimate interests in institutional security that arise in the prison

context. 576 U.S. at 397.

   The Court has also independently reviewed the Jail Intake Video. It does

not support LaFever’s version of events. See, e.g., Berman v. Williams, 2019

WL 4450810, at *6 (S.D.N.Y. Sept. 17, 2019) (“The defendants’ use of force

during the Intake Search Area incident was objectively reasonable because it

was proportionate to the plaintiff’s resistance. The plaintiff refused to

comply with orders to remove his clothing in the Intake Search Area, which

was a legitimate command.”).

                                       - 54 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 55 of 65




   There is no indication in the Jail Intake Video that the County Officers’

use of force was gratuitous (e.g., no indication of any kicks, punches,

etc.). Kingsley, 576 U.S. at 397 (directing courts to consider “whether the

plaintiff was actively resisting”). There is no indication that the degree of

force used was not reasonably related to the County Officers’ attempt to get

plaintiff to drop the object. Id. (directing courts to assess the relationship

“between the need for the use of force and the amount of force used”). There

is no indication that the use of force continued after plaintiff complied. Id.

(directing courts to consider whether there was “any effort made by the

officer to temper or limit the amount of force used”). And there is little

evidence to support any claim of serious or lasting injury. Id. (directing

courts to consider “the extent of the plaintiff’s injury”).

   As with her opposition to the City defendants’ motion, LaFever claims she

“suffered considerable pain and suffering” and needed “physical therapy for a

bulging disk and pinched nerves” in her neck and spine.” LaFever County

Decl. ¶ 34. Once again, though, plaintiff has not submitted any medical

evidence in support of these assertions. See generally Dkt. No. 90.

   This leaves for consideration the photographs of her alleged injuries. Ex.

G to Pl.’s County Opp’n, Dkt. No. 90-12. As before, it is unclear to what

extent, if any, plaintiff has asserted that she received these injuries from the



                                        - 55 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 56 of 65




County Officers rather than the City defendants. However, the eye swelling

and irritation would be consistent with being pepper sprayed or maced.

   When measured against the various factors outlined by the Supreme

Court in Kingsley, a review of the Jail Intake Video in light of the admitted

facts confirms that no reasonable jury could find in LaFever’s favor on an

excessive force claim against the County Officers. Casiano, 2021 WL 281460,

at *4 (granting summary judgment on excessive force claim where pre-trial

detainee resisted, was taken to the ground, and given a short burst of pepper

spray with no lasting injuries).

   In the alternative, qualified immunity would defeat this claim. “Second

Circuit precedent clearly disallows the gratuitous use of pepper spray against

restrained individuals. However, there is no clearly established law

forbidding its use against individuals who refuse to comply with officer

instructions after a warning.” Taylor v. Nieves, 2020 WL 7028907, at *3

(S.D.N.Y. Nov. 30, 2020) (internal citation omitted).

   As discussed supra, LaFever has left uncontested the County defendants’

factual assertion that they did not use the “chemical agent” until after she

refused multiple verbal commands to drop the object in her hands. A review

of the Jail Intake Video does not undermine this assertion. Accordingly, this

excessive force claim against the County Officers will be dismissed.



                                     - 56 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 57 of 65




   b. The Decontamination Shower

   Broadly construed, LaFever has asserted a separately cognizable claim for

excessive force based on the County Officers’ allegedly unreasonable use of

force in the decontamination shower. Unlike the incident in the receiving

area outside the Jail, these events are not captured on video. The entirety of

plaintiff’s argument on this point is as follows:

            There was a total lack of explanation of anything that
            was happening until Plaintiff had been pushed,
            shoved, and thrown around for a substantial period of
            time without any attempt to obtain compliance, and
            without any attempt to use anything but brute force.
            Defendant [sic] describes the shower as freezing, and
            her treatment as being subject to verbal and physical
            abuse. She was shoved against the shower walls and
            down on the shower floor, at least part of the time
            while restrained in handcuffs.

Pl.’s Opp’n, Dkt. No. 90 at 24.

   As discussed supra, LaFever has introduced some additional relevant facts

through a declaration she filed in opposition to the County defendants’

motion for summary judgment:

            30. Once inside the jail, two female officers further
            abused me by stripping my clothes off and forcing me
            to take a freezing cold shower. Since the court ordered
            me to be released upon posting bail in the amount of
            $500, none of these actions were reasonable.

            31. Officers slammed my body against the shower
            walls several times and down on the shower floor while
            I remained in handcuffs.


                                       - 57 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 58 of 65




            32. Officers verbally abused me by screaming various
            commands at me like where to stand and how to use
            the shampoo. I was on my hands and knees struggling
            to stand, as I was still blind and disoriented from the
            mace . . . . [M]y hands were bleeding from my
            handcuffs being so tight. My inability to follow these
            commands led to further physical beatings.

Pl.’s Response ¶ 18; see also LaFever County Decl., Dkt. No. 90-1 ¶¶ 30–32.

   Upon review, this claim will also be dismissed. “Excessive force claims

frequently involve factual disputes that make them difficult to resolve

pursuant to summary judgment.” Savage v. Acquino, 2018 WL 1478254, at

*7 (W.D.N.Y. Mar. 23, 2018). However, plaintiff has failed to controvert that

she was being “physically and verbally noncompliant” during the events in

the shower area. County Facts ¶ 19. Taking LaFever’s additional facts about

the encounter as true, the summary judgment analysis amounts to assessing

whether a reasonable jury could conclude that the County Officers’ conduct

during an active struggle with a noncompliant detainee was unreasonable in

light of the Kingsley factors.

   As with the Jail Intake Video, there is no indication in the record that the

County Officers’ use of force in the shower was gratuitous (e.g., no allegations

of any kicks, punches, etc.). Kingsley, 576 U.S. at 397 (directing courts to

consider “whether the plaintiff was actively resisting”). There is no

indication that the degree of force was not reasonably related to an attempt

to gain compliance. Id. (directing courts to assess the relationship “between

                                      - 58 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 59 of 65




the need for the use of force and the amount of force used”). There is no

indication that the use of force continued after LaFever complied. Id.

(directing courts to consider whether there was “any effort made by the

officer to temper or limit the amount of force used”). And there is little

evidence to support any claim of serious or lasting injury. Id. (directing

courts to consider “the extent of the plaintiff’s injury”).

   To be sure, LaFever’s declaration claims she was slammed into the shower

walls and that her inability to follow the County Officers’ commands “led to

further physical beatings.” LaFever County Decl. ¶¶ 30–32. But plaintiff

does not even try to explain what she means by this kind of generalized,

non-specific accusation about more “beatings.” And she has offered little to

no supporting evidence to back it up.

   So the Court is left to ask: do the few, relatively ambiguous statements

about the use of force made by plaintiff in her declaration along with the

photographs of her alleged injuries create a material issue of fact for trial in

light of the admission that she was physically resistant during this entire

encounter? The answer is no. Even viewing the disputed facts in the light

most favorable to plaintiff, the factors outlined in Kingsley make clear that no




                                        - 59 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 60 of 65




reasonable jury could find in her favor on this § 1983 claim for excessive

force. 17 Accordingly, this claim will also be dismissed.

   c. The Strip Search

   LaFever argues that she was subjected to an “unlawful” strip search. Pl.’s

County Opp’n, Dkt. No. 90 at 21–24. According to plaintiff, it was

“administered as part of punishment for perceived disrespectful behavior

towards a police officer.” Id. at 21.

   “A ‘strip search’ is an inspection of a naked individual, without any

scrutiny of the subject body’s cavities.” Jenkins v. City of N.Y., 2020 WL

6700087, at *2 n.4 (E.D.N.Y. Nov. 12, 2020) (cleaned up). “A strip search is

distinguishable from a ‘visual body cavity search,’ which extends to visual

inspection of the anal and general areas, or a ‘manual body cavity search,’

which includes some degree of touching or probing of body cavities.” Id.

   “Strip searches of pre-trial detainees (as well as inmates) are

constitutionally valid if they are reasonably related to a legitimate

penological interest.” Perez v. Ponte, 236 F. Supp. 3d 590, 622–23 (E.D.N.Y.

2017) (cleaned up). “In determining the overall reasonableness of a strip

search, courts must consider the scope of the particular intrusion, the




   17 In the alternative, qualified immunity would attach to these facts.


                                               - 60 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 61 of 65




manner in which it is conducted, the justification for initiating it, and the

place in which it is conducted.” Id.

   This claim will also be dismissed. As explained supra, the County Officers

have offered a legitimate penological interest for conducting the search; i.e.,

to determine whether LaFever possessed any other contraband. County

Facts ¶ 20. Female County Officers conducted the search in the shower area,

away from any other inmates or male officers. Id. And the search itself was

“visual only.” See id. In short, plaintiff has not offered evidence from which a

reasonable jury could conclude that she was strip searched for the purpose of

intimidation, harassment, or punishment. Pizarro v. Bd. of Corr., 2018 WL

3462512, at *5 (S.D.N.Y. July 17, 2018). Accordingly, this claim will be

dismissed.

   d. Municipal Liability

   LaFever’s second amended complaint seems to assert a § 1983 municipal

liability claim against the County based on the alleged existence of a de facto

policy of “summarily punish[ing]” people who resist arrest. See Second Am.

Compl. ¶¶ 113–15. However, plaintiff has not named the County as a

defendant. See generally id. Instead, plaintiff has sued Sheriff Cutting in his

individual capacity. Id. ¶ 6. According to plaintiff, the Sheriff “is liable for

the damages suffered by the Plaintiff as a result of the conduct of the



                                       - 61 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 62 of 65




Defendants who are employed by the Sheriff’s Office at the Chenango County

Jail.” Pl.’s County Opp’n at 25.

   That sounds an awful lot like a respondeat superior claim against Sheriff

Cutting. However, “[a] supervisor may not be held liable under section 1983

merely because his subordinate committed a constitutional tort.” Poe v.

Leonard, 282 F.3d 123, 140 (2d Cir. 2002). Instead, “a plaintiff must plead

and prove that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Tangreti, 983 F.3d at 618

(cleaned up). There is no evidence that Sheriff Cutting was personally

involved in any of the alleged events. Accordingly, any § 1983 supervisory

liability claim against Sheriff Cutting in his individual capacity will be

dismissed.

   To the extent that LaFever intended to sue Sheriff Cutting in his official

capacity, the Supreme Court has explained that this kind of claim is “to be

treated as a suit against the entity”; i.e., the County itself. See Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985). This appears to have been LaFever’s

intention all along, since she invoked Monell v. Dep’t of Soc. Servs., 436 U.S.

658 (1978). See Pl.’s County Opp’n at 25.

   In Monell, the Supreme Court has held that a municipality may be held

liable under § 1983 if a plaintiff can demonstrate that the constitutional

violation was caused by a municipal “policy or custom.” 436 U.S. at 694.

                                       - 62 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 63 of 65




However, the Supreme Court has intentionally made these so-called “Monell”

claims “hard to plead and hard to prove.” Crawley, 2020 WL 6153610, at *9.

“Unlike state tort law, a municipality cannot be held liable under § 1983

merely because it happened to employ the alleged tortfeasor.” Id.

   Instead, “under § 1983[ ] local governments are responsible only for ‘their

own illegal acts.’” Connick v. Thompson, 563 U.S. 51, 60 (2011) (emphasis in

original) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986)). Thus, “to

establish municipal liability under 42 U.S.C. § 1983, a plaintiff must

demonstrate that the deprivation of his constitutional right was ‘caused by a

governmental custom, policy or usage of the municipality.’” Deferio v. City of

Syracuse, 770 F. App'x 587, 589 (2d Cir. 2019) (summary order) (quoting

Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012)).

   LaFever contends that the County and Sheriff Cutting may be held liable

because these defendants failed to provide “adequate training or guidelines”

to the County Officers about how to avoid constitutional violations when

strip-searching pre-trial detainees. Pl’s County Opp’n, Dkt. No. 90 at 24-25.

   Upon review, LaFever’s Monell claim must be dismissed. “Monell does not

provide a separate cause of action for the failure by the government to train

its employees; it extends liability to a municipal organization where that

organization’s failure to train, or the policies or customs that it has



                                       - 63 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 64 of 65




sanctioned, led to an independent constitutional violation.” Segal v. City of

N.Y., 459 F.3d 207, 219 (2d Cir. 2006) (emphasis in original).

   As discussed supra, LaFever has not established any viable § 1983 claims

against any of the individual County Officers or against Sheriff Cutting in his

individual capacity. See, e.g., Carter, 394 F. Supp. 3d at 239–40 (explaining

that the “presence of an underlying constitutional violation remains a

‘required predicate’” to pursue a Monell claim). Because plaintiff has failed to

establish any underlying constitutional violation, her Monell claim will also

be dismissed.

   3. The Remaining Doe

   As a final matter, the remaining Doe defendant must be dismissed from

this action because LaFever failed to ascertain her identity by the close of

discovery. See, e.g., Kenney v. Clay, 172 F. Supp. 2d 3d 628, 642 (N.D.N.Y.

2016) (dismissing Doe defendants on same basis).

V. CONCLUSION

   LaFever’s claims will be dismissed because she has failed to controvert

important facts about the events at the hotel and at the County Jail. And

even viewing the additional facts offered by plaintiff in the light most

favorable to her, they are too sparse and generalized to create a jury question

on any of her claims. Finally, because the County defendants’ motion will be



                                      - 64 -
    Case 3:17-cv-01206-DNH-ML Document 100 Filed 03/11/21 Page 65 of 65




granted, plaintiff’s partial motion for summary judgment will be denied. See

generally Dkt. No. 71-4.

   Therefore, it is

   ORDERED that

   1. The City’s motion for summary judgment is GRANTED;

   2. The County’s motion for summary judgment is GRANTED;

   3. Plaintiff’s motion for partial summary judgment is DENIED; and

   4. Plaintiff’s second amended complaint is DISMISSED.

   The Clerk of the Court is directed to terminate the pending motions, enter

a judgment accordingly, and close the file.

   IT IS SO ORDERED.




Dated: March 11, 2021
       Utica, New York.




                                     - 65 -
